Citation Nr: 1753102	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  12-34 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include bone spurs.


REPRESENTATION

Veteran represented by:	C. H. Thornton, Jr., Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the United States Army Reserves from January 1996 to April 1996 and on active duty in the United States Army from April 1997 to December 1997.  His awards and decorations include Imminent Danger Area pay.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board recharacterized the Veteran's claim for bone spurs on each foot more broadly to a bilateral foot disability, to include bone spurs, in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

In October 2016, the Board remanded the case for additional evidentiary development and it has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran does not have a bilateral foot disability, to include bone spurs, due to his active duty service. 

2. The preponderance of the evidence does not show that the Veteran's pre-existing pes planus was aggravated in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral foot disability, to include bone spurs, have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1153 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his attorney have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004);

The Veteran's attorney argues that presumptive service connection is warranted because the Veteran reported having a bone spur within one year of his separation from active duty in December 1997.  The nexus requirement of a service connection claim may be satisfied if a chronic disease subject to presumptive service connection manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In this case, the Veteran has not been diagnosed with any of the chronic disabilities set forth in 38 C.F.R. § 3.309(a) and therefore presumptive service connection is not warranted.  

In a February 2010 VA Form 21-526 (Application for Compensation and/or Pension), the Veteran requested service connection for bone spurs on each foot and noted the disability began during active service in October 1997.  Specifically, he noted that while stationed in Hungary there was no transportation and he had to walk on rocks, and he has had this pain for over 10 years.  In the May 2010 notice of disagreement, the Veteran noted he sought medical treatment for problems with his feet while stationed in Tazar, Hungary and believes that was the onset of his bone spur problems.  These contentions were reiterated in a September 2013 VA Form 646 (Statement of Accredited Representation). 

Upon examination for Army Reserve enlistment in May 1995, evaluation of the Veteran's feet was marked as abnormal with severe asymptomatic pes planus (flat feet).  On the May 1995 report of medical history, the Veteran marked "no" for having or ever having had a history of foot trouble.

Review of treatment records from Dr. O. show the Veteran reported a spur on the bottom of his right foot in October 1998.  Dr. O. noted that the Veteran had a wart on his right foot and it was painful for him to stand and walk.

Upon examination for Army Reserve retention in March 2001, evaluation of the Veteran's feet was marked as abnormal with moderate symptomatic pes planus.  On the March 2001 report of medical history, the Veteran marked "yes" for having or ever having had a history of foot trouble and the examiner noted "spurs to both feet, no profiling for PT required."

Pursuant to the October 2016 Board remand directives, the Veteran underwent a VA examination for foot conditions, including flatfoot (pes planus) in July 2017.  The Veteran reported sharp pain when walking and demonstrated pain without functional loss on the right foot and painful callus submet second right foot.  Following the clinical evaluation, the examiner rendered a diagnosis of flat foot (pes planus) and characteristic callouses, both on the right side, and concluded the following:

The Veteran has a long second metatarsal of the right foot changing the proabla of the metatarsal heads causing excessive pressure on the second metatarsal leading to a painful callus and also a hypermobile first ray also causing callus.  [T]here is no evidence of a spur in this area.

In a July 2017 VA DBQ medical opinion, the examiner further noted "[she] was unable to find medical record that showed [V]eteran being treated for bone spur.  [V]eteran['s] current pain is the result of a callus from a long second metatarsal which is a congenital issue."  

At the outset, the Board notes that pain is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities does not contemplate a separate disability rating for muscle pain or joint pain).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  See 38 C.F.R. § 4.1; Allen v. Brown, 7 Vet. App. 439 (1995).

Review of the record shows that there is no competent or probative evidence showing that the Veteran has had a diagnosis of bone spurs during the appeal period.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected).  Although he reported a history of having a bone spur, such was not shown during the appeal period, including on an x-ray conducted in conjunction with his VA examination.  

Moreover, even though the Veteran reports foot pain, the evidence of record, including his VA examination, does not show any functional loss due to pain that can be akin to a physical disability (other than pes planus).  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  There is no medical evidence otherwise showing underlying pathology of bilateral foot pain that has been diagnosed or identified (other than pes planus) at any time since separation from active service in December 1997.  As such, the Veteran's documented reports of pain do not constitute a bilateral foot disability (other than pes planus) for which service connection may be granted.

The Veteran's attorney argues that a grant is warranted based upon continuity of symptoms.  The Veteran does not have a chronic condition as set forth in 38 C.F.R. § 3.309(a).  Therefore, a grant based solely on continuity of symptomatology is not applicable in this case.  38 C.F.R. § 3.303(a),(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Board has considered the Veteran's reported history of continuity of symptomatology related to his claimed disorder throughout the appeal period as part of its review of the record.  The Veteran is competent to report a continuity of foot pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, however, his statements do not rise to a level of competency to offer an opinion as to the existence of a current diagnosis other than pes planus.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Determining the presence of a disability other than pes planus requires medical inquiry into biological processes, pathology, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have training, expertise, or skills needed to make such a determination.  As a result, his assertions are not competent and are outweighed by the findings of the July 2017 VA examiner.

The Board has also considered the lay statements submitted by the Veteran's family in February 2010.  M. J., the Veteran's daughter, stated that the Veteran had foot pain for many years.  C. J., the Veteran's wife, stated that the Veteran had a painful bone spur on his foot and it developed while he was serving overseas.  R. J., the Veteran's mother, stated that the Veteran did not have foot problems prior to joining the military, and when he returned from active duty, he had foot problems.  R. J. stated that the Vetera was later diagnosed with spurs by a local doctor.  The Veteran's family members are competent to describe the Veteran's observable symptoms, such as foot pain.  Similar to the Veteran, however, they are not competent to diagnose bone spurs or other foot disabilities because the record does not show that they have the necessary skills or training.  Their statements are not probative.  

With regard to pes planus, ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  The regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); but see Hill v. McDonald, 28 Vet. App. 243, 255 (2016) (If a claimant submits documentation that, together with the rest of the record, evidences both the baseline severity of the preexisting condition prior to the period of ACDUTRA and a permanent increase in disability during a period of ACDUTRA, the claimant may take advantage of the presumption of aggravation).

As noted above, the May 1995 enlistment examination report for Army Reserve shows evaluation of the Veteran's feet were abnormal with a notation of severe pes planus.  When a preexisting disorder is noted upon entry into service, a claimant cannot bring a claim for service incurrence for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  38 U.S.C.A § 1153; 38 C.F.R. § 3.306; see also Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  

Service connection is warranted if the preexisting disorder was aggravated by a claimant's active service.  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §  3.306(a) (2017).  However, the presumption of aggravation does not apply for periods of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).

Thus, in this case, in order to show that preexisting pes planus was aggravated by his period of ACDUTRA, the Veteran has the burden to prove both elements of aggravation: 1) that there was an increase in disability as to a pre-existing injury or disease, and 2) such an increase was beyond the natural progress of that injury or disease.  See 38 U.S.C.A. §§ 101 (24), 1153; see also Donnellan v. Shinseki, 24 Vet. App. 167, 173-75 (2010).

The Veteran's STRs from his period of ACTURDA or subsequent period of active duty do not reflect complaints of or treatment for foot problems.  In this case, the Veteran and his family have not provided competent lay evidence that his pre-existing pes planus increased in severity during service.  His arguments center around a perceived bone spur and callous of the right foot and subjective complaints of foot pain.  His family members discussed the Veteran's observable symptoms after his return from service.  Some of the lay evidence states that the Veteran did not have foot problems prior to service, which is directly contradicted by medical findings at the May 1995 enlistment examination which noted severe pes planus.  The lay evidence of record is not competent to establish that the Veteran's pre-existing pes planus increased in severity during service.  Further, it is not competent to show that any perceived increase in severity during service was beyond the natural progression of the disease.  As there is no competent evidence to show aggravation, service connection for pes planus cannot be granted. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for a bilateral foot disability, to include bone spurs, is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


